Kanterakis v Kanterakis (2019 NY Slip Op 02508)





Kanterakis v Kanterakis


2019 NY Slip Op 02508


Decided on April 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2015-02601
 (Index No. 200615/12)

[*1]Nikolaos Kanterakis, appellant, 
vEmily Kanterakis, respondent.


Nassau/Suffolk Law Services Committee, Inc., Hempstead, NY (Jeffrey A. Seigel and Rosina Caputo of counsel), for appellant.
Salvatore A. Lecci, Plainview, NY, for respondent.
In an action for a divorce and ancillary relief, Nikolaos Kanterakis appeals from an order of the Supreme Court, Nassau County (Leonard D. Steinman, J.), dated March 12, 2015.

DECISION & ORDER
By order to show cause dated February 23, 2018, as amended May 10, 2018, the parties were directed to show cause before this Court, inter alia, why an order should or should not be made and entered dismissing the appeal from the order dated March 12, 2015, on the grounds that no appeal lies as of right from an order that is not the result of a motion made on notice (see  CPLR 5701), leave to appeal has not been granted, and any right of direct appeal from the order would have terminated upon the entry of a judgment in the action entered July 12, 2016. By decision and order on motion dated June 15, 2018, this Court held in abeyance, inter alia, the branch of the motion which is to dismiss the appeal from the order dated March 12, 2015, and referred that branch of the motion to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is,
ORDERED that the branch of the motion which is to dismiss the appeal from the order dated March 12, 2015, is granted, as no appeal lies as of right from an order that is not the result of a motion made on notice (see  CPLR 5701), leave to appeal has not been granted, and any right of direct appeal therefrom would have terminated with the entry of judgment in the action (see Matter of Aho , 39 NY2d 241, 248). The issues raised on the appeal from the order dated March 12, 2015, are brought up for review on the related appeal from the judgment entered July 12, 2016 (see  CPLR 5501[a][1]; Kanterakis v Kanterakis,  ____AD3d____ [Appellate Division Docket No. 2015-12372; decided herewith]).
RIVERA, J.P., CHAMBERS, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court